Title: To George Washington from Colonel Daniel Brodhead, 29 May 1779
From: Brodhead, Daniel
To: Washington, George



Dear General
Pitsburgh May 29th 1779

I have the Honor to inclose Colo. Clarks Journal containing an account of his success against Governor Hamilton of Detroit & the Garrison of post St Vincent (or Fort Sackvill.) Also two Letters just come to Hand by runners from Cochocking.

The Shawnese burnt the speech I sent them of which a Copy is inclosed, & one half the warriors of that Nation are now with the English at upper Sandusky. The Delaware runner assures me that the Enemy are considerably reinforced with white men. The supplies I sent to Fort Laurens did not reach it untill the 24th instant and the small Garrison under Major Vernon was so much reduced for want of Provisions that they were scarce able to stand on their feet.
I shall immediately write to the cheif at Cochocking to give me information of the Enemies nearer approach and prepare to meet them by cutting a road to Fort Laurens.
Colo. Rawlins’s Detachment arrived yesterday under the Command of Captn Beal but I am informed that the Terms of half the men will expire in July next at which time the officers intend to resign on account of some neglect shewn them by their State.
Neither the Salt provisions nor Boat Builders Tools are arrived from Bedford, although two different Expresses have been sent to the Quarter Master there to send them on.
A Young Delaware who calls me Father offers his Service to bring me a Mingoe Scalp & he is now fitting his arms &c. for that purpose. The bearer Mr Gibson is in great haste and waits to take this Letter to Philada, from thence you will receive it by express—I have the Honor to be with perfect regard & Esteem Your Excellencies most obedt Humble Servt
Daniel Brodhead
